Citation Nr: 0606783	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-34 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1973.

The instant appeal arose from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, which denied a claim 
for service connection for PTSD.

In September 2005, a Board of Veterans' Appeals (Board) 
hearing was held before the undersigned, sitting at St. 
Petersburg, Florida, who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims for service connection for PTSD are evaluated in 
accordance with 38 C.F.R. § 3.304(f).  Service connection for 
PTSD must include medical evidence diagnosing the condition; 
a link, established by medical evidence between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed stressor occurred.  See 38 C.F.R. § 
3.304(f) (2003).  

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
evidence that the veteran sustained a qualifying in-service 
stressor.  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2003).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

Service personnel records and the veteran's statements reveal 
that he was a police and canine handler in the Air Force and 
that he was stationed from July 1971 to July 1972 at the Air 
Force base in Udorn, Thailand.  He has not asserted that he 
engaged in combat with the enemy while physically located in 
Thailand.  Instead, he has stated that while stationed in 
Thailand on five or six occasions he had temporary duty 
assignments where he would go from 5 to 6 days up to 2 weeks 
to various U.S. military bases in Vietnam to train airmen to 
become canine handlers and to retrain sentry dogs to patrol 
dogs.  He also stated that he did patrols while on these 
assignments, and he testified that one of his dogs was killed 
by a sniper.

He reported that on one of these temporary assignments he 
went to Cam Ranh Bay and on another he went to Phu Cat.  He 
testified that he "probably" went to Cam Ranh Bay in 
November 1971 and has presented evidence from a book written 
by the Office of Air Force History indicating that on 
November 15, 1971, four enemy rounds were fired at the base.  
However, he testified that he did not remember the exact 
dates he was at Cam Ranh Bay, and he did not testify that he 
experiences PTSD symptomatology due to the incident on 
November 15.  In fact, he did not testify regarding any 
recollection of the events of November 15.  

An October 2003 private psychological evaluation of the 
veteran reported that the veteran described "coming under 
enemy fire while on patrol, knowing several of his own patrol 
who were killed by 'friendly fire' from watch towers ordered 
to shoot anything that moved inside the fence line, and 
losing his own dog to enemy fire while on patrol."  He also 
described "being pinned down while fighting Laotians in 1971 
when the base there underwent attack".

Despite the veteran's contentions reported during the October 
2003 examination and the argument made by his representative 
at his personal hearing, the evidence does not show that he 
engaged in combat with the enemy.  The veteran's service 
personnel records do not show that he was ever stationed in 
Vietnam or Laos, on temporary duty or otherwise.  His service 
medical records do not show any indicia of combat 
participation or exposure, nor combat-related complaints, 
treatment, or diagnosis.  His service personnel records also 
do not show any indicia of combat participation.  He was not 
awarded any combat medals or decorations.  

For these reasons, the Board finds initially that the veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  There is no evidence which could 
support such a finding, and there is substantial evidence 
which supports a conclusion that he did not participate in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The veteran has reported non-combat stressors, namely, that 
he has been troubled for years by the fact that his canine 
companion, like all of the working dogs, was left behind when 
he returned to the United States and that he does not know 
what became of the dog.  He indicated that the dog may have 
been euthanized or it may have been given to the South 
Vietnamese where it "probably ended up in somebody's stew 
pot."  During the October 2003 examination, it was reported 
that the veteran stated that he learned later that the base 
was overrun and the dog was killed.
 
Regardless, the Board further finds that none of the other 
evidence in the claims file constitutes "credible supporting 
evidence," required by 38 C.F.R. § 3.304(f), that any 
claimed stressor actually occurred.  Corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288- 291 (1994); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

Here, the veteran was requested to provide specific, detailed 
information in order to corroborate his stressors and was 
advised that his failure to respond may make it impossible to 
obtain important information.  However, he did not fully 
comply with requests for information.  By letter dated June 
14, 2002, he advised VA that information would be provided in 
a "PTSD Assessment when it is ready to be published."  
Other than the information noted above, however, no further 
specifics have been provided with regard to the alleged 
stressful events.

The Board notes in this regard that the October 2003 private 
psychologist accepted the veteran's reports of stressors in 
Vietnam and diagnosed PTSD.  However, credible supporting 
evidence of the occurrence of an in-service stressor cannot 
consist solely of after-the-fact reports of such stressors by 
the veteran to a medical care provider, even where the 
provider expresses "no doubts as to [the veteran's] honesty 
in his reports."  See Moreau v. Brown, 9 Vet. App. 389, 395-
6 (1996).  As the Board finds that the stressor requirement 
has not been satisfied in this case, it will not reach the 
other requirements listed in 38 C.F.R. § 3.304(f).  

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection in this case and, accordingly, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under the Veterans Claims Assistance Act (VCAA).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in May 2002, June 2002, March 
2003, June 2003, and January 2005 letters, VA notified the 
veteran of the basic elements of service-connected claims and 
informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letters also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid VCAA notice, the January 2005 
letter specifically notified the veteran that he could submit 
any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claims remain denied.  He was told about his 
and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The veteran has failed to comply with VA's request that he 
provide specific information towards development of his 
claim.  The duty to assist does not attach where the claimant 
does not adequately identify relevant records, and while the 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §§ 5103A(b)(1), 
5107(a).

Here, the RO obtained the veteran's service medical and 
personnel records and all available VA treatment records, 
none of which show treatment for PTSD.  The veteran has 
stated that he has not received PTSD treatment from VA.  The 
veteran provided records of counseling from his local Vet 
Center.  The veteran has not identified any additional 
available evidence which is pertinent to the claim 
adjudicated in this decision and has not been associated with 
the claims folder.  No VA examinations or medical opinions 
were developed but the Board finds that such development is 
not necessary to make a decision on the claim.  As noted 
above, absent evidence of an in-service stressor, it is not 
necessary to develop evidence pertinent to a diagnosis of 
PTSD.  38 U.S.C.A. § 5103A(d) (West 2002).  Accordingly, the 
Board finds that the duty to assist was met; nothing in the 
record indicates that relevant evidence exists, but is 
missing from the record due to inaction of VA inconsistent 
with VCAA.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


